Citation Nr: 0321847	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-04 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the cervical spine.

2.  Entitlement to an increased disability rating for 
service-connected right wrist disability secondary to 
rheumatoid arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected  rheumatoid arthritis of the 
left shoulder.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected rheumatoid arthritis of the 
right shoulder.

5.  Entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s).




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

A September 2000 decision of the Board of Veterans' Appeals 
(the Board) granted entitlement to service connection for 
rheumatoid arthritis.  This case comes before the Board on 
appeal of a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO) which implemented the Board's decision.  The RO assigned 
a 10 percent disability rating for a postoperative right 
wrist condition secondary to rheumatoid arthritis.  The RO 
assigned noncompensable disability ratings for rheumatoid 
arthritis of each shoulder.  The RO's rating decision did not 
include rheumatoid arthritis of the cervical spine as a 
service-connected disability, which was disputed by the 
veteran.  

Additional development was undertaken by the Board in January 
2003 with respect to the issues currently on appeal pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  At the 
Board's direction, a VA orthopedic examination was completed 
in April 2003.  
A letter was sent by the Board to the veteran in June 2003 
informing him of the results of the VA examination and giving 
him 60 days for a response.  A response received from the 
veteran by the Board in July 2003 in which he indicated that 
he  waived consideration by the agency of original 
jurisdiction of the new evidence, stated that he did not have 
any additional evidence to submit, and requested that the 
Board immediately proceed with the adjudication of his 
appeal.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir.) held that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
In this case, however, the veteran has specifically waived RO 
consideration of additional evidence which has recently been 
added to the record.

For reasons to be explained below the issue of the veteran's 
entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s) will be addressed in the 
remand portion of this action.


FINDINGS OF FACT

1.  The veteran has rheumatoid arthritis of the cervical 
spine.  

2.  The veteran's service-connected right wrist disability is 
manifested by significant loss of motion; ankylosis is not 
shown.  

3.  The veteran's service-connected left shoulder disability 
is manifested by tenderness, fatigability, and complaints of 
pain, with limitation of motion initially shown on physical 
examination in November 2000.

4.  The veteran's service-connected right shoulder disability 
is manifested by tenderness, fatigability, and complaints of 
pain, with limitation of motion initially shown on physical 
examination in November 2000.




CONCLUSIONS OF LAW

1.  Rheumatoid arthritis of the cervical spine was incurred 
during active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

2.  The schedular criteria for an increased disability rating 
for the service-connected right wrist disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5002, 5215 (2002).

3.  The schedular criteria for a 20 percent disability rating 
for the service-connected left shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Codes 5002, 5201 (2002).

4.  The schedular criteria for a 20 percent disability rating 
for the service-connected right shoulder disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71, 
4.71a, Diagnostic Codes 5002, 5201 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he incurred rheumatoid 
arthritis of the cervical spine in service.  He further 
contends that his service connected right wrist and bilateral 
shoulder disabilities are more severe than currently 
evaluated.  

In the interest of clarity, the Board will initially discuss 
whether these four issues have been properly developed for 
appellate purposes.  The Board will also provide a general 
factual background since all issues are related to the 
musculoskeletal system.  The Board will then address the 
issues on appeal, providing relevant VA law and regulations, 
an analysis of the claims and a decision for each.




The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, 
the Board has concluded that the requirements of the 
VCAA as to notice apply to this case and have been 
effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was 
notified by the February 2002 Statement of the Case of 
the pertinent law and regulations and the need to submit 
additional evidence on his claims for service connection 
for rheumatoid arthritis of the cervical spine and for 
increased evaluations for his right wrist and bilateral 
shoulder disabilities.  

Crucially, a letter was sent by VA to the veteran in 
December 2002 in which the veteran was specifically 
informed as to what evidence he needed to submit to 
substantiate a claims for service connection and 
increased evaluations.  The letter explained that VA 
would obtain government records and would make 
reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian 
of any records.  The veteran was given 30 days from the 
date of the letter to respond.  No additional medical 
evidence was received from the veteran.

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional evidence and has not responded.  

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claims of entitlement to service connection for rheumatoid 
arthritis of the cervical spine and entitlement to increased 
evaluations for right wrist and bilateral shoulder 
disabilities.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
2002). 

The record contains the veteran's service medical records and 
postservice medical evidence.  Additionally, a report of a VA 
physical examination and nexus opinion was obtained pursuant 
to the Board's development authority in April 2003.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.  

Factual Background

The veteran's service medical records, including his January 
1968 discharge examination report, do not contain any 
pertinent complaints or findings.

Private treatment records from December 1970 to April 1997 
reveal that the veteran complained in December 1970 of a two 
year history of atraumatic bilateral shoulder pain; he was 
given injections in both shoulders.  X-ray evidence in 
November 1985 showed virtual loss of cartilage at the central 
part of the radiocarpal joint.  The veteran underwent 
resection of the right wrist for rheumatoid arthritis in June 
1987.  He complained in September 1994 of severe bilateral 
shoulder pain, worse on the right, with at least grade II 
impingement in both shoulders and possibly a small rotator 
cuff tear on the right.  The veteran underwent right 
decompression acromioplasty, rotator cuff repair in November 
1995.  It was noted in January 1996 that he had full motion 
of the right shoulder.  He was "doing super" with both 
shoulders in April 1996.

It was reported on VA examination in March 1997 that there 
was excellent and full range of motion of the shoulders, with 
crepitation but no pain, and excellent strength of the 
rotator cuff muscles.  There was very limited motion of the 
right wrist, with a total of 10 degrees of dorsiflexion and 
palmar flexion.  There was no radial or ulnar deviation, so 
that the wrist was essentially fused in the neutral position.  
There was good grip and grasp of the fingers.  X-rays showed 
arthritis of both shoulders and extensive deformity and post-
traumatic degenerative arthritis, with sclerosis, of the 
right wrist.  The diagnoses were rheumatoid arthritis of 
multiple joints, postoperative right wrist fusion, and 
postoperative decompression of the rotator cuff of both 
shoulders.

The veteran's February 1997 claim of entitlement to service 
connection for rheumatoid arthritis was initially denied via 
a RO rating decision dated in July 1997.  He duly appealed 
that determination.  In a September 2000 decision, the Board 
granted service connection for rheumatoid arthritis.

It was noted on VA examination in November 2000 that the 
veteran walked with a cane and had difficulty climbing stairs 
because of arthritis in his knees.  There was approximately 
10 degrees of flexion and extension in his right wrist.  
There was normal passive range of motion in his shoulders; 
active range of motion was mildly limited in abduction and 
elevation.  X-rays were considered by the radiologist to show 
degenerative changes in the neck and right wrist.  While the 
radiologist concluded that the shoulders were within normal 
limits, the examiner said that there was X-ray evidence of 
rheumatoid arthritis of the shoulders.  The diagnosis was of 
rheumatoid arthritis of multiple joints.  The examiner noted 
that the veteran had limited use of his lower and upper 
extremities, including his shoulders and wrists, because of 
rheumatoid arthritis.

In the March 2001 decision which implemented the Board's 
decision granting service connection for rheumatoid 
arthritis, the RO assigned separate disability ratings for a 
number of joints.  The cervical spine was not mentioned.  In 
April 2001, the veteran disagreed with the non-assignment of 
a disability rating for the cervical spine.  In a February 
2002 Statement of the Case, the RO specifically denied 
entitlement to service connection for rheumatoid arthritis of 
the cervical spine because there was no medical evidence on 
file of rheumatoid arthritis of the cervical spine.

In January 2003, the Board ordered a VA examination of the 
veteran.  The veteran complained on VA examination in April 
2003 of pain, soreness, and tenderness of the shoulders, as 
well as occasional stiffness and some fatigability.  He said 
that doing a lot of pushing and pulling and overhead work 
caused him problems in the shoulders.  Physical examination 
of the shoulders revealed generalized tenderness, soreness, 
and pain, with pain beginning at approximately 90-100 
degrees.  There was good strength in the rotator cuff 
muscles, and the veteran could abduct and flex 180 degrees 
and internally and externally rotate 90 degrees.  Examination 
of the right wrist revealed dorsiflexion of 10 degrees, with 
zero degrees of palmar flexion and radial and ulnar 
deviation.  It was noted that the wrist was essentially fused 
in the neutral position.  He had some pain, tenderness, and 
soreness to palpation of the wrist, but had good grip 
strength in his hand.  The diagnoses were residual 
postoperative rotator cuff repair and rheumatoid arthritis of 
the right shoulder, postoperative rotator cuff repair and 
rheumatoid arthritis of the left shoulder, and postoperative 
fusion of the right wrist.

On VA examination of the cervical spine in April 2003, the 
veteran's long history of rheumatoid arthritis, including in 
the cervical spine, was noted.  He complained of persistent 
pain, soreness, and tenderness in the cervical spine with 
radiation to the left side.  Physical examination of the neck 
revealed tenderness and muscle spasms.  He could rotate his 
neck 50 degrees to the left and 40 degrees to the right; 
flexion and extension were to 30 degrees, limited by pain and 
stiffness.  The examiner concluded that it was more likely 
than not that the veteran's arthritis of the cervical spine 
was related to the arthritis he had in service.  

1.  Entitlement to service connection for rheumatoid 
arthritis of the cervical spine.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Analysis

The veteran was awarded entitlement to service connection for 
rheumatoid arthritis in a September 2000 Board decision, 
without restriction as to which joints were to be service 
connected.  Consequently, all joints actually affected by 
rheumatoid arthritis should be service-connected.  

As discussed in the factual background section above, the 
March 2001 RO rating decision found that service connection 
was warranted for rheumatoid arthritis of multiple joints, 
including the hips, wrists, shoulders, and hands, but not for 
rheumatoid arthritis of the cervical spine.  It was noted in 
the February 2002 Statement of the Case that service 
connection for rheumatoid arthritis of the cervical spine was 
not warranted because there was no medical evidence of the 
disability.  

The Board obtained a medical evaluation in April 2003 in 
which it was concluded that the veteran did have rheumatoid 
arthritis of the cervical spine as a result of service.  
There is no evidence to the contrary.  Because there is 
current medical evidence of rheumatoid arthritis of the 
cervical spine, service connection is warranted.  The benefit 
sought on appeal is accordingly granted.

The Board additionally observes that in a letter received in 
January 2003 the veteran suggested that the cervical spine 
disability be rated at least 10 percent disabling.  However, 
the assignment of an initial disability is not within the 
Board's jurisdiction.  The matter must be adjudicated by the 
RO.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Increased disability rating claims

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

The veteran has appealed the initial assignment of disability 
ratings.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Rating rheumatoid arthritis

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5002 (2002).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  It is noted that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion and 
that the ratings for active process will not be combined with 
the residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5002.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right wrist disability.

Relevant law and regulations

The veteran is currently assigned a 10 percent evaluation for 
his service-connected right wrist disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5002, which has been discussed 
immediately above, and 5215 (2002) [limitation of motion of 
the wrist].  

Under Diagnostic Code 5215, a 10 percent rating is warranted 
for limitation of motion of either wrist, with either 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2002).

The veteran is right handed.  See 38 C.F.R. § 4.69 (2002).  A 
30 percent evaluation may be assigned under Diagnostic Code 
5214 for ankylosis of the major wrist favorable in 20 to 30 
degree dorsiflexion; a 20 percent rating may be assigned for 
ankylosis of the minor wrist in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2002).

Normal range of motion for the wrist is defined as follows: 
dorsiflexion (extension) to 70 degrees; palmar flexion to 80 
degrees; ulnar deviation to 45 degrees; and radial deviation 
to 20 degrees.  See 38 C.F.R. § 4.71, Plate I (2002).
Analysis

Assignment of diagnostic code

The veteran has contended that his right wrist is fused and 
that a 30 percent disability rating should be awarded under 
38 C.F.R. § 4.71a, Diagnostic Code 5214.   

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Although the right wrist is essentially fused in the neutral 
position with very little movement, involving 10 degrees of 
flexion, the veteran does not have ankylosis of the right 
wrist because ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  See 
Colayong v. West, 12 Vet App 524 (1999) [citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86].  Since 
there is some movement of the right wrist, the wrist is not 
immobile.  Consequently, Diagnostic Code 5214, involving 
ankylosis, which is the only other diagnostic code involving 
the wrist, is not for application.  The appropriate code for 
evaluation purposes is Diagnostic Code 5215 [limitation of 
motion of the wrist].  This is precisely the disability under 
consideration.    

Schedular rating

The veteran is currently assigned the maximum schedular 
evaluation for right wrist limitation of motion, 10 percent 
under Diagnostic Code 5215.  

DeLuca considerations

Because the disability rating for the veteran's service-
connected wrist disability is rated under a code for 
limitation of motion, the Board has reviewed the evidence in 
order to determine whether the veteran's right wrist could be 
assigned an additional disability rating under 38 C.F.R. 
§§ 4.40 and 4.45.  

However, because the veteran is already receiving the maximum 
disability rating available for limitation of motion of the 
wrist, it is not necessary to consider whether 38 C.F.R. § 
4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Fenderson considerations

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The assigned disability rating of 10 percent for the right 
wrist is effective as of February 25, 1997, the day the 
veteran's claim was received by VA.  The medical evidence 
since February 1997 involving right wrist symptomatology has 
been consistent, including on VA examinations in March 1997, 
November 2000, and April 2003, with limitation of motion to 
10 degrees of flexion.  Accordingly, the 
10 percent rating assigned by the RO for the veteran's right 
wrist disability since the date of his initial claim is 
correct.

3.  Entitlement to a compensable evaluation for service-
connected left shoulder disability.

4.  Entitlement to a compensable evaluation for service-
connected right shoulder disability.

Specific schedular criteria

The veteran is currently assigned separate zero percent 
evaluations for each of his service-connected shoulder 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5002 
[rheumatoid arthritis] and 5201 [limitation of motion of the 
arm].  

Under Diagnostic Code 5201, limitation of motion of the major 
extremity at shoulder level warrants a 20 percent evaluation.  
Limitation of motion midway between the side and shoulder 
level warrants a 30 percent evaluation.  Limitation of motion 
of the major extremity to 25 degrees from the side warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2002).  As noted above, the veteran's major extremity 
is his right.  

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2002).

Analysis

Assignment of diagnostic code

After a review of the evidence pertaining to the veteran's 
service-connected bilateral shoulder disability, the Board 
has determined that the most appropriate diagnostic code for 
each shoulder is the currently assigned Diagnostic Code 5201.  
The remaining shoulder codes involve demonstrated physical 
pathology, such as deformity, dislocation or malunion of the 
shoulder, which is not present in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202, 5203 (2002).

Schedular rating

The medical evidence does not show loss of shoulder motion 
sufficient to warrant a compensable rating under the 
schedular criteria, which involves restriction of movement to 
at least shoulder level.  Evidently acknowledging this, the 
veteran has suggested the assignment of at least a 10 percent 
rating based upon some limitation of motion with pain. 

The medical evidence indicates that the veteran has 
rheumatoid arthritis of both shoulders with mild limitation 
of active motion in abduction and elevation on examination 
(November 2000) and shoulder pain, tenderness, and soreness, 
with some fatigability, (April 2003).  

Limitation of shoulder function due to rheumatoid arthritis 
was noted on both VA examinations.  Consequently, although 
there is no evidence of significant limitation of shoulder 
motion, the evidence as a whole indicates sufficient pain on 
use and fatigability to warrant a 20 percent evaluation, with 
consideration of the factors discussed in DeLuca, under the 
provisions of Diagnostic Code 5201.  
See 38 C.F.R. §§ 4.40, 4.45; see also 38 C.F.R. § 4.21 (2002) 
[it is not expected that all cases will show all the findings 
specified; above all, a coordination of rating with 
impairment of function will be expected in all cases].  

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5201, even with consideration of the DeLuca 
factors.  Although the veteran's shoulder functioning is 
limited bilaterally, there is no evidence of such significant 
limitation of functioning as to approximate limitation of arm 
motion midway between the side and shoulder level for the 
right arm or to 25 degrees from the side for the left arm, as 
would be required for a 30 percent evaluation.  Indeed, the 
loss of shoulder motion has been described as mild. 

In summary, for the reasons and bases expressed above, the 
Board concludes that assignment of a 20 percent disability 
rating under Diagnostic Code 5201 is appropriate for both 
shoulders, with consideration of the DeLuca factors discussed 
above.  

Fenderson considerations

After a careful review of the medical evidence, the Board 
finds that because there is no evidence of limitation of 
motion of either shoulder prior to VA examination on November 
17, 2000, zero percent evaluations should be assigned from 
the date of the veteran's initial claim in February 19978 to 
that date.  Significantly, examination of the shoulders in 
March 1997 showed full range of motion without pain.  There 
is no medical evidence of loss of function until the November 
2000 examination.  

The evidence as a whole thus indicates sufficient functional 
impairment to warrant 20 percent evaluations for the 
veteran's service-connected bilateral shoulder disability 
effective November 17, 2000, the date of the VA examination 
which indicated increased shoulder pathology.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  In the 
February 2002 Supplemental Statement of the Case, the RO 
cited to 38 C.F.R. § 3.321(b)(1) in the pertinent laws and 
regulations.  Because the veteran has been given the 
regulations on the assignment of an extraschedular rating, 
the Board believes that it should address the possibility of 
the assignment of extraschedular ratings for the three 
disabilities for which increased ratings are at issue.      

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no indication that the veteran has been hospitalized 
for his right wrist or bilateral shoulder disabilities.  
There is no evidence that the service-connected right wrist 
or bilateral shoulder disabilities present an unusual or 
exceptional disability picture resulting in marked 
interference with employment.  As discussed in detail above, 
while there is significant loss of motion in the right wrist, 
there is good grip strength.  With respect to the shoulders, 
the Board notes that there is no evidence of more than mild 
loss of motion.  

The currently assigned compensable disability evaluations, 
including the increased ratings assigned above, contemplate 
wrist and shoulder symptomatology which limits the veteran's 
industrial capacity.  See 38 C.F.R. § 3.321(b), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  In fact, he is currently 
receiving a 100 percent evaluation based on individual 
unemployability for service-connected  rheumatoid arthritis 
of multiple joints, including the wrist and shoulders.  

Accordingly, the Board determines that referral for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for rheumatoid arthritis of 
the cervical spine is granted.

The criteria for an evaluation in excess of 10 percent for 
right wrist disability is denied. 

An evaluation of 20 percent for service-connected left 
shoulder disability beginning November 17, 2000 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  

An evaluation of 20 percent for service-connected right 
shoulder disability beginning November 17, 2000 is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  



REMAND

Based on the Board's grant of service connection for 
rheumatoid arthritis of the cervical spine, the issue of 
entitlement to special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(s) must be remanded pending 
a determination of the rating and effective date assigned for 
rheumatoid arthritis of the cervical spine.   

The Board observes in passing that the veteran specifically 
stated in his April 2001 Notice of Disagreement that 
providing special monthly compensation under the provisions 
of 38 U.S.C.A. § 1114(s) from March 17, 1997 to April 30, 
1998 would satisfy his appeal with respect to this issue.  
Ordinarily, a claimant is presumed to be seeking the maximum 
benefit which is theoretically allowable.  See AB v. Brown, 6 
Vet. App. 35 (1993) [applicable law mandates that it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought].  In this case, however, the 
veteran has evidently limited his appeal to the time period 
stated.  

Consequently, the case is REMANDED for the following actions:

1.	A rating and effective date should be assigned 
for 
the veteran's service-connected rheumatoid 
arthritis of 
the cervical spine.
  
2.  After the above action have been 
completed, the veteran's claim for 
entitlement to special monthly 
compensation under the provisions of 
38 U.S.C.A. § 1114(s) should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case and an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.


In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



